IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39618

STATE OF IDAHO,                                 )     2013 Unpublished Opinion No. 376
                                                )
       Plaintiff-Appellant,                     )     Filed: February 27, 2013
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
AMY FAYE GRECO,                                 )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Respondent.                    )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Order granting motion to suppress, reversed; case remanded for further
       proceedings.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for appellant. Kenneth K. Jorgensen argued.

       Sara B. Thomas, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for respondent. Diane M. Walker argued.
                  ________________________________________________
PERRY, Judge Pro Tem
       The State appeals from the district court’s order granting Amy Faye Greco’s motion to
suppress evidence obtained through the execution of a search warrant. We reverse.
                                               I.
                                 FACTS AND PROCEDURE
       Greco was charged with possession of a controlled substance, Idaho Code § 37-
2732(c)(1), and injury to a child, I.C. § 18-1501(1). Prior to Greco’s arrest, police officers
obtained information from one of Greco’s relatives regarding drug-related activities occurring in
Greco’s residence.    Officers also obtained information from Greco’s eleven-year-old son
regarding his own drug activities inside the residence. Police officers went to Greco’s residence
and asked Greco if they could search her son’s bedroom. Greco consented. Officers then asked
if they could search the entire house.    Greco told the officers that she needed to ask her
grandmother for consent to search the house. Greco turned and walked inside the house and the

                                               1
officers followed her. Once inside the house, Greco walked into her bedroom and closed the
door. Officers then heard the sound of clanging glass and suspected that Greco was destroying
evidence. The officers asked Greco to exit her bedroom, and she eventually complied. The
officers then entered the bedroom and saw a security video camera monitor displaying the
outside of the house.
         The officers applied for a search warrant for the house. The magistrate issued a search
warrant and the residence was searched. Officers found methamphetamine, marijuana, and drug
paraphernalia.
         Prior to trial, Greco moved the district court to suppress the evidence found during the
execution of the search warrant, contending that there had been an unlawful, warrantless entry
prior to obtaining the warrant.     The district court granted the motion and suppressed the
evidence. The State appeals.
                                                II.
                                           ANALYSIS
         The State claims that police officers were allowed to enter the residence because Greco
consented to the search of her son’s bedroom. Further, the State argues that even if the evidence
found as a result of the entrance were to be excluded from the search warrant application, the
remaining evidence was sufficient to support a finding of probable cause. The standard of
review of a suppression motion is bifurcated. When a decision on a motion to suppress is
challenged, we accept the trial court’s findings of fact that are supported by substantial evidence,
but we freely review the application of constitutional principles to the facts as found. State v.
Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a suppression hearing,
the power to assess the credibility of witnesses, resolve factual conflicts, weigh evidence, and
draw factual inferences is vested in the trial court. State v. Valdez-Molina, 127 Idaho 102, 106,
897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d 659, 662 (Ct. App.
1999).
         There were three searches in this case: (1) the initial entry into the residence; (2) the
search of Greco’s bedroom pursuant to the exigent circumstances exception to the warrant
requirement; and (3) the search of the entire residence pursuant to the search warrant. The State
contends that all three searches were lawful. The district court disagreed and found that the
initial entry into the residence was unlawful because there was no consent to enter, that the


                                                 2
search of Greco’s bedroom was unlawful because the officers relied on a police-created
exigency, and that the search of the entire residence was unlawful because the search warrant
lacked probable cause. For the following reasons, we conclude that all three searches were
lawful.
A.        Entry into the Residence
          The State argues that Greco’s consent to search her son’s bedroom allowed officers to
enter the house because “[a] typical, reasonable person would have understood that this would
involve entry into the house.” The district court found that because “neither [Greco] nor her
grandmother consented to the search of the entire home,” the entry was unlawful. Although a
warrantless entry or search of a residence is generally illegal and violative of the Fourth
Amendment, such an entry or search may be rendered reasonable by an individual’s consent.
State v. Johnson, 110 Idaho 516, 522, 716 P.2d 1288, 1294 (1986); State v. Abeyta, 131 Idaho
704, 707, 963 P.2d 387, 390 (Ct. App. 1998). In such instances, the State has the burden of
demonstrating consent by a preponderance of the evidence. State v. Kilby, 130 Idaho 747, 749,
947 P.2d 420, 422 (Ct. App. 1997). The State must show that consent was not the result of
duress or coercion, either direct or implied. Schneckloth v. Bustamonte, 412 U.S. 218, 248
(1973); State v. Whiteley, 124 Idaho 261, 264, 858 P.2d 800, 803 (Ct. App. 1993).                The
voluntariness of an individual’s consent is evaluated in light of all the circumstances. Whiteley,
124 Idaho at 264, 858 P.2d at 803. Consent to search may be in the form of words, gestures, or
conduct. State v. Knapp, 120 Idaho 343, 348, 815 P.2d 1083, 1088 (Ct. App. 1991). Whether
consent was granted voluntarily, or was a product of coercion, is a question of fact to be
determined by all the surrounding circumstances. State v. Hansen, 138 Idaho 791, 796, 69 P.3d
1052, 1057 (2003).
          In this case, the district court found that Greco gave officers consent to search her son’s
bedroom. Greco did not revoke or limit the consent to search her son’s bedroom. Nonetheless,
Greco asserts that the scope of consent did not allow officers to enter the residence when she
retreated back into the home. The district court found that when Greco retreated, “she neither
verbally nor by gesture invited the officer to accompany her.” The question before us, then, is
whether it is reasonable for an officer to consider consent to search a bedroom to also include
consent to enter the house. We determine that it is reasonable.




                                                   3
       The standard for measuring the scope of consent under the Fourth Amendment is that of
objective reasonableness, “what would the typical reasonable person have understood by the
exchange between the officer and the suspect.” State v. Staatz, 132 Idaho 693, 696, 978 P.2d
881, 884 (Ct. App. 1999) (quoting Florida v. Jimeno, 500 U.S. 248, 251 (1991)). The record
demonstrates that the son’s room was located within the house. Therefore, in order to search his
room, the officers would necessarily have to enter the house. It would be unreasonable for the
officers to receive consent to search the bedroom, and then be required to receive separate
consent to enter the house in order to carry out the search. There is no requirement for the
officers to receive an “invitation” to enter after consent to search a part of the house is attained.
Therefore, we determine that a reasonable person would have understood the consent to search
the bedroom to also include consent to enter the house.
       Greco asserts that the lack of consent to search the entire house precluded the officers
from entering regardless of the previously granted consent to search the bedroom. Greco argues
that our decision in Abeyta is persuasive on this point. In that case, police officers went to
Abeyta’s residence and spoke with him from the doorstep.               During the course of the
conversation, Abeyta left the doorstep and went inside. Once Abeyta turned his back and walked
away from the door, the officers entered his home uninvited. We held that the initial entry into
the house was without consent and was therefore an illegal entry. Abeyta, 131 Idaho at 707, 963
P.3d at 390. However, Abeyta is factually distinguishable from the instant case. In this case, the
officers “unequivocally” received consent to search the son’s bedroom. In Abeyta, the officers
never received consent to search any portion of the house prior to their entry into the house.
Since the issue in this case turns on the scope of consent rather than the lack of consent, we
determine that Abeyta is not apposite.
B.     Exigent Circumstances
       Once inside the residence, the State claims that exigent circumstances provided grounds
for the officers to exceed the scope of the consent and make a limited entry into Greco’s
bedroom. The district court, having found the initial entry illegal, held that the officers “created
the exigency by their uninvited entry” into the house, and therefore the exigent circumstances
exception did not apply. “One well-recognized exception [to the warrant requirement] applies
when the exigencies of the situation make the needs of law enforcement so compelling that a
warrantless search is objectively reasonable under the Fourth Amendment.” Kentucky v. King,


                                                 4
____ U.S. ____, _____, 131 S.Ct. 1849, 1856 (2011). 1 “The need to prevent the imminent
destruction of evidence has long been recognized as a sufficient justification for a warrantless
search.” Id.; Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006).
       In this case, we determine that it was reasonable for the officers to enter Greco’s bedroom
to ensure that evidence was not being destroyed. First, we have already concluded that the
officers entered the home lawfully. Once inside, Greco displayed acts consistent with the acts of
someone endeavoring to destroy evidence. First, Greco immediately went inside her bedroom
and closed the door instead of approaching her grandmother to ask if the officers could search
the entire house. Then, officers heard the sounds of clanging glass. Finally, Greco initially did
not comply with the officers’ requests to come out of her bedroom.             It was objectively
reasonable, based on Greco’s acts, for the officers to conclude that evidence was being destroyed
inside the bedroom. Further, the officers’ response was appropriately tailored to the scope of the
exigency. Therefore, the officers were justified in removing Greco from the bedroom and
entering the room pursuant to the exigent circumstances exception.
C.     Validity of Search Warrant
       The State claims that even if the evidence of the security video camera monitor was
excluded from the search warrant application, the application still “shows ample evidence to
establish probable cause.” When probable cause to issue a search warrant is challenged on
appeal, the reviewing court’s function is to ensure that the magistrate had a substantial basis for
concluding that probable cause existed. Illinois v. Gates, 462 U.S. 213, 239 (1983); State v.
Josephson, 123 Idaho 790, 792, 852 P.2d 1387, 1389 (1993); State v. Lang, 105 Idaho 683, 684,
672 P.2d 561, 562 (1983).      In this evaluation, great deference is paid to the magistrate’s
determination. Gates, 462 U.S. at 236; State v. Wilson, 130 Idaho 213, 215, 938 P.2d 1251, 1253
(Ct. App. 1997). The test for reviewing the magistrate’s action is whether he or she abused his
or her discretion in finding that probable cause existed. State v. Holman, 109 Idaho 382, 387,

1
       In King, the United States Supreme Court placed limitations on the police-created
exigency doctrine.      The police-created exigency doctrine is an exception to exigent
circumstances. “Under this doctrine, police may not rely on the need to prevent destruction of
evidence when that exigency was ‘created’ or ‘manufactured’ by the conduct of the police.”
Kentucky v. King, ____ U.S. _____, _____, 131 S.Ct. 1849, 1857 (2011). In King, the Court
held that “the exigent circumstances rule applies when the police do not gain entry to premises
by means of an actual or threatened violation of the Fourth Amendment.” Id. at _____, 131 S.Ct.
at 1862.

                                                5
707 P.2d 493, 498 (Ct. App. 1985). When a search is conducted pursuant to a warrant, the
burden of proof is on the defendant to show that the search was invalid. State v. Kelly, 106 Idaho
268, 275, 678 P.2d 60, 67 (Ct. App. 1984).
       The Fourth Amendment to the United States Constitution states:
               The right of the people to be secure in their persons, houses, papers, and
       effects, against unreasonable searches and seizures, shall not be violated, and no
       warrants shall issue, but upon probable cause, supported by oath or affirmation,
       and particularly describing the place to be searched, and the persons or things to
       be seized.

       Article I, Section 17, of the Idaho Constitution is virtually identical to the Fourth
Amendment, except that “oath or affirmation” is termed “affidavit.” In order for a search
warrant to be valid, it must be supported by probable cause to believe that evidence or fruits of a
crime may be found in a particular place. Josephson, 123 Idaho at 792-93, 852 P.2d at 1389-90.
When determining whether probable cause exists:
       The task of the issuing magistrate is simply to make a practical, commonsense
       decision whether, given all the circumstances set forth in the affidavit before him,
       including the “veracity” and “basis of knowledge” of persons supplying hearsay
       information, there is a fair probability that contraband or evidence of a crime will
       be found in a particular place.

Gates, 462 U.S. at 238; see also Wilson, 130 Idaho at 215, 938 P.2d at 1253.
       In this case, the officers applied for a search warrant following the entry into Greco’s
house and bedroom. The application was based on information obtained from Greco’s relative,
Greco’s son, and through the officers’ observations, including the observation that Greco had a
security video camera monitor inside her bedroom. The district court found that:
        The remaining evidence is uncorroborated hearsay statements of [Greco’s
       relative] and the defendant’s son, neither were police informants so neither bear
       an indicia of reliability. The evidence obtained by law enforcement after the
       illegal entry should not have been considered by [the magistrate]. Therefore, the
       evidence discovered by law enforcement pursuant to the search warrant is hereby
       suppressed.

We disagree with the district court. We have held that:
              Unlike an anonymous tip, which alone and absent sufficient indicia of
       knowledge and veracity is insufficient to justify a stop, State v. Etherington, 129
       Idaho 463, 465, 926 P.2d 1310, 1312 (Ct. App. 1996), an identified victim-
       witness’ or concerned citizen’s report to the police may be presumed reliable,
       such that the police are not required to establish either the credibility of the

                                                6
       informant or the reliability of his information. See State v. O’Bryan, 96 Idaho
       548, 552, 531 P.2d 1193, 1197 (1975). Where the information comes from a
       known citizen informant rather than an anonymous tipster, the citizen’s disclosure
       of her identity, which carries the risk of accountability if the allegations turn out
       to be fabricated, is generally deemed adequate to show veracity and reliability.
       State v. Larson, 135 Idaho 99, 101, 15 P.3d 334, 336 (Ct. App. 2000).

Wilson v. Idaho Transp. Dep’t, 136 Idaho 270, 274, 32 P.3d 164, 168 (Ct. App. 2001).
       Here, police officers received information from Greco’s relative, a known citizen. This
relative identified himself to the officers by name, described that he was related to Greco,
reported that he lived in Middleton, and explained that he and his wife were eyewitnesses to the
activity in Greco’s home. As a known citizen informant, this relative’s information could be
presumed to be reliable. Further, officers also received information from Greco’s son. The son
made statements against his own interest--that he committed a crime and that he had evidence of
the crime in his bedroom. Further, the officers knew his name, his relationship to Greco, his
address, and knew that he was an eyewitness. Therefore, the information from the son could also
be presumed to be reliable. The application for the search warrant contained information from
these reliable sources, specifically that:   (1) Greco was likely stealing her grandmother’s
medication; (2) Greco had four to five friends enter her bedroom each night for around five
minutes; (3) Greco installed a security camera monitoring system outside her house; and
(4) Greco’s son smoked marijuana and had drug paraphernalia in his bedroom. Additionally,
police officers corroborated this information by observing different vehicles frequenting the
house over the course of a week, receiving a report from the son’s school principal indicating
that the son was smoking marijuana, and receiving a report from another child that the son was
threatening kids if they refused to smoke marijuana. This evidence created a fair probability that
evidence of criminal activity was present in Greco’s residence, both in her bedroom and in her
son’s bedroom. Therefore, it was appropriate for the magistrate to grant the application for the
search warrant, even if the evidence discovered by the officers’ presence inside the house prior to
the application were to be stricken. Thus, the district court erred by suppressing the evidence
obtained through the execution of the search warrant.




                                                7
                                                III.
                                         CONCLUSION
       The officers’ initial entry into Greco’s residence was lawful because Greco consented to
the search of her son’s bedroom. Also, the officers’ search of Greco’s bedroom was lawful
pursuant to the exigency circumstances exception. Additionally, the magistrate had a substantial
basis for finding probable cause to believe that there was a fair probability that drugs or evidence
of that activity would be found at Greco’s residence. Based on these conclusions, we reverse the
district court’s order suppressing evidence and remand for further proceedings.
       Chief Judge GUTIERREZ and Judge MELANSON CONCUR.




                                                 8